DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on August 24, 2002 is acknowledged.
	Claims 1-26 are pending of which claims 15-26 are withdrawn and claims 1-14 are now under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites that “the index of refraction of the layer arrangement being adjusted according to one or more of an index of refraction of the particles, a size of the particles, a material from which the particles are formed, a structural composition of the particles, a multi- layered structure in which each of a plurality of layers displays a different index of refraction, and a composition of the matrix material” however claim 14 is dependent on claim 2 and claim 2 is an article claim. The limitations in claim 14 are process limitations and it is unclear what is meant by “being adjusted” in the context of an article claim. Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Minaki (US 20090269579 A1).  
Minaki discloses a multilayer structured particle which can transmit or reflect light having a specific wavelength selectively within a wide range (thus meeting the limitations that the spherical particles are fixed in the matrix material in a manner that causes the layer arrangement to reflect substantially all of one or more selectable wavelengths of incident electromagnetic energy having a substantially planar wavefront impinging on the energy scattering layer from an energy-incident surface side, and pass other wavelengths of the incident energy through the energy scattering layer to an area in or behind the structural body member). The particles comprise metal oxide where in the metal oxide which forms the metal oxide layer (M) of the particle can include silica, alumina, magnesium oxide, zinc oxide, titanium oxide (equivalent to the transparent body portions) zirconium oxide, antimony oxide, and natural substances containing these metal oxides. Among these substances, titanium oxide is preferred. The multilayer structured particle is not particularly restricted about its external shape, but it is preferably in the form of a spherical particle with a mean circularity of from 0.96 to 1 or a non-spherical particle with a mean circularity of not less than 0.7 but less than 0.96, more preferably a spherical particle with a mean circularity of from 0.97 to 1 or a non-spherical particle with a mean circularity of from 0.80 to 0.95, and particularly preferably a spherical particle with a mean circularity of from to 1 or a non-spherical particle with a mean circularity of from 0.85 to 0.93.   When each layer in the multilayer structure has a thickness of from 0.01 to 0.2 .microns, the light reflected on a certain layer and the light reflected on a layer located inside or outside the certain layer interfere, and therefore light with a wavelength corresponding to the thickness and refractive index of the layer appears colored (a structural color is shown) The structural color appears in various colors depending on the viewing angle.  However, when the multilayer structured particle is a spherical particle, the viewing angle is fixed and therefore a single color (monochromatic light) is observed.  When the refractive index difference of adjacent layers is increased or when the number of layers is increased, the reflection efficiency becomes greater (the amount of the reflected light based on that of the incident light increases) and as a result a strong structural color is shown. On the other hand, in a multilayer structure in which each layer has a thickness of from 0.1 to 3 microns, interference of light does not occur and reflection of light occurs on each layer.  The more the number of layers is, the more efficiently the scattering of light occurs.  Non-spherical particles cause the scattering of light more efficiently than spherical particles. The disclosed multilayer structured particles are applicable to color filters for displays, resin films, coating materials [e.g., colored paints, lusterless paint, and paints for reflection panels and reflection films], light scattering films, and the like.  In addition, it can be used also as a pigment or a dye. A light scattering film (equivalent to the energy scattering layer of the claimed invention) and a resin film can be produced by (1) a method comprising melt-kneading a resin for films and a multilayer structured particle, followed by extrusion and stretching, (2) a method comprising dispersing a multilayer structured particle in a resin solution and casting it to form a film, (3) a method comprising dispersing a multilayer structured particle in a monomer, followed by polymerization, or the like. Examples of the resin for films include resins for optical applications [e.g., polymethyl methacrylate (PMMA), polycarbonate, and polyester], binder resins [e.g., a urethane resin, an epoxy resin, an acrylic resin, and polyester], and the like (equivalent to the matrix material of the claimed invention). (See Abstract and paragraphs 0050, 0051, 0052, 0057, 0058, 0059, 0165, 0166, 0167, 0168, 0169, and 0170).  Minaki fails to teach that the energy scattering layer can be configured such that the reflection of the at least some selectable wavelengths of incident energy impinging on the energy scattering layer from the energy-incident side to render a visually opaque appearance to the energy scattering layer when viewed from the energy-incident side, or that the layer arrangement can be configured to reflect selectable wavelengths of the incident light as substantially same wavelengths of the incident light from the energy-incident side in a manner that causes the energy-incident side to appear as a single-color surface. 
However, with regards to the layer arrangement, the Examiner would like to point out that such workable physical properties are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2, 6, 8, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-11 of U.S. Patent No. 9726790 and claim 1 U.S. Patent No. 9726791. Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 

Allowable Subject Matter
6.	Claims 3-5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mullen et al. (US 2005/0185279) disclose retroreflective sheeting containing a first and a second open-faced cube-corner surfaces configured to retroreflect light in opposite directions. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787